Case 1:17-cv-00113-PLM-RSK ECF No. 175 filed 05/28/19 PageID.2393 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

THE CITY OF GRAND RAPIDS,                          )
                      Plaintiff,                   )
                                                   )      No. 1:17-cv-113
-v-                                                )
                                                   )      Honorable Paul L. Maloney
GRAND RAPIDS POLICE COMMAND                        )
OFFICERS ASSOCIATION, et al.,                      )
                        Defendants.                )
                                                   )

                                          ORDER

       This Court held a bench trial on the remaining claims between the parties. Having

heard the proofs and considered the arguments, the Court declares that the City of Grand

Rapids did not intentionally intercept the disputed telephone conversations on Line 3407

and did not intentionally record those disputed telephone conversations. Because the City

did not intentionally or willfully intercept or record the conversations, the City's subsequent

disclosure, distribution or use of the conversations and their content did not violate federal

or state law. For these reasons and the reasons provided by the Court on Friday, May 24,

2019, the Court finds in favor of the City of Grand Rapids and against Defendants on the

claims in the amended complaint and on Defendant Matthew Janiskee's counter-claims.

       IT IS SO ORDERED.

Date: May 28, 2019                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
